     Case 8:17-ap-01119-MW     Doc 80 Filed 10/31/19 Entered 10/31/19 12:06:48                Desc
                                Main Document Page 1 of 8

                            FOR PUBLICATION
1
2
                                                                  FILED & ENTERED
3
4                                                                        OCT 31 2019
5
                                                                    CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
6                                                                   BY bolte      DEPUTY CLERK


7
8
                           UNITED STATES BANKRUPTCY COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10                               SANTA ANA DIVISION
11
12   In re:                                         CHAPTER 7
     John Olaf Halvorson                            Case No.: 8:15-bk-13556-MW
13
                                                    Adv No: 8:17-ap-01119-MW
                                       Debtor(s).
14
15   Weneta M.A. Kosmala                             MEMORANDUM DECISION AND ORDER
                                                     ON MOTION FOR ORDER TO APPOINT
16                                     Plaintiff(s), RECEIVER
          v.
17                                                  Date:      October 16, 2019
     Richard Baek, Grace Baek, Baek 124, LLC,       Time:      9:00 AM
18   Baek 153, LLC, Baek Family Partnership,        Courtroom: 6C
     LLC, Baek Holdings, LLC, Pacific
19   Commercial Group, LLC, RGJ Baek, LLC

20                                  Defendant(s).

21
22   Jeffrey I. Golden of Weiland Golden Goodrich LLP for Weneta M. Kosmala, Chapter 7
     Trustee
23
     Steven J. Katzman and Ali Matin of Bienert I Katzman PC and Kyle Kveton of Robie &
24   Matthai for the Baek Parties and Pacific Commercial Group, LLC
25
     Marc C. Forsythe of Goe & Forsythe LLP for John O. Halvorson
26
     Peter W. Bowie and Christopher Celentino of Dinsmore & Shohl LLP for Dan L. Halvorson
27   and Jerry Ann Randall
28   Jessica R. MacGregor of Long & Levit LLP appeared telephonically for Corey Tolliver




                                              -1-
     Case 8:17-ap-01119-MW            Doc 80 Filed 10/31/19 Entered 10/31/19 12:06:48                    Desc
                                       Main Document Page 2 of 8



1    WALLACE, J.
2
             This matter comes before the Court on the motion (the “Motion”) in the above-
3
     entitled adversary proceeding of chapter 7 trustee Weneta M. A. Kosmala (the “Trustee”)
4
     to appoint a state court receiver to retain possession, maintain and manage the alleged
5
     marital community real property of debtor John O. Halvorson (“Mr. Halvorson”) and to
6
     collect and maintain Mr. Halvorson’s alleged marital community assets. The Motion is
7
     opposed by Grace Baek, Richard Baek and the other defendants in the adversary
8
     proceeding.
9
10                                            Factual Background
11           Mr. Halvorson and Grace Baek (“Ms. Baek”) were married during the period 2005 to
12   2012. The couple separated on August 1, 2012, and Mr. Halvorson filed for divorce on
13   November 30, 2012 in California state court.
14           Mr. Halvorson filed a voluntary petition for relief under chapter 7 of the Bankruptcy
15   Code on July 16, 2015. On July 15, 2017, the Trustee commenced an adversary
16   proceeding by filing a complaint against Ms. Baek, her brother Richard Baek and various
17   entities in which Baek family members held or had held interests, namely, Pacific
18   Commercial Group, LLC, Baek Family Partnership, LLC, Baek 124, LLC, Baek Holdings,
19   LLC, Baek 153, LLC and RGJ Baek, LLC (collectively, the “Baek LLCs”). The complaint
20   alleges that Ms. Baek held equity interests in the Baek LLCs (the “Equity Interests”), that
21   the Equity Interests constitute marital community property and that, accordingly, the Equity
22   Interests are bankruptcy estate property pursuant to 11 U.S.C. § 541(a)(2) (bankruptcy
23   estate generally includes all interests of the debtor and the debtor’s spouse in community
24   property). The complaint seeks a turnover of the Equity Interests, an accounting,
25   avoidance of alleged fraudulent transfers and other forms of relief. According to the
26   complaint, the Equity Interests and other alleged community property at issue 1 have an
27
     1 The complaint alleges that in certain instances property of the Baek LLCs has been sold and that the sales
28
     proceeds have not been remitted to the bankruptcy estate. In these instances, the complaint asks for an
     accounting and a turnover of the sales proceeds.



                                                          -2-
     Case 8:17-ap-01119-MW           Doc 80 Filed 10/31/19 Entered 10/31/19 12:06:48                   Desc
                                      Main Document Page 3 of 8



1    aggregate fair market value exceeding $5 million.
2
                                  The Motion and Its Request for Relief
3
            The Motion, filed September 25, 2019, asserts that “the Trustee is concerned about
4
     the imminent danger of the Estate’s interest in the community property assets.” Based
5
     upon this concern, the Motion asks the Court to appoint a California state court receiver
6
     pursuant to a provision of California state law (California Code of Civil Procedure § 564(b))
7
     so that the receiver can take possession of the Equity Interests and other community
8
     property at issue, conduct an accounting, trace sales proceeds, and prevent the future
9
     dissipation of assets. The Motion acknowledges that some of the Baek LLCs “may no
10
     longer be operating.”
11
12
            Case Authorities on the Appointment of a Receiver in Bankruptcy Cases
13
            11 U.S.C. § 105 is entitled “Power of court.” 11 U.S.C. § 105(a) gives a bankruptcy
14
     court sweeping and wide-ranging authority: “The court may issue any order, process, or
15
     judgment that is necessary or appropriate to carry out the provisions of this title. No
16
     provision of this title providing for the raising of an issue by a party in interest shall be
17
     construed to preclude the court from, sua sponte, taking any action or making any
18
     determination necessary or appropriate to enforce or implement court orders or rules, or to
19
     prevent an abuse of process.”
20
            11 U.S.C. 105 contains only one express limitation on these powers, and it is set
21
     forth in 11 U.S.C. § 105(b): “Notwithstanding subsection (a) of this section, a court may
22
     not appoint a receiver in a case under this title.”2
23
            Despite this seemingly explicit statutory language forbidding the appointment of a
24
     receiver in a bankruptcy case, a number of courts have reached the conclusion –
25
     surprising to this Court – that the statute in fact allows bankruptcy courts to appoint
26
27   2
       A receiver who was appointed prior to the commencement of a bankruptcy case sometimes can remain in
     place after bankruptcy is commenced. 11 U.S.C. § 543(d); In re Stratesec, Inc., 324 B.R. 156, 158 (Bankr.
28   D.D.C. 2004). It should be noted in this connection that section 105(b) prohibits a bankruptcy court only
     from appointing a receiver and does not address receivers appointed by other courts prior to the
     commencement of bankruptcy.



                                                        -3-
     Case 8:17-ap-01119-MW        Doc 80 Filed 10/31/19 Entered 10/31/19 12:06:48              Desc
                                   Main Document Page 4 of 8



1    receivers in cases under title 11.
2           The seminal case appears to be In re Memorial Estates, Inc., 797 F.2d 516 (7th Cir.
3    1986) (Posner, J.). In that case a bank began a foreclosure action against a cemetery
4    owned by Memorial Estates, Inc. (“Memorial”). The bank asked a state court to appoint a
5    receiver. Before the state court could act on the application to appoint a receiver,
6    Memorial entered bankruptcy, and the state court action was removed to the bankruptcy
7    court. Memorial’s bankruptcy trustee moved for appointment of a receiver for the
8    cemetery, which happened to be the bankruptcy estate’s major asset. A receiver was
9    appointed, and an appeal was taken to the United States Court of Appeals for the Seventh
10   Circuit (the “Seventh Circuit”).
11          The Seventh Circuit determined that, notwithstanding the plain language of 11
12   U.S.C. § 105(b), appointment of a receiver was proper. In the Seventh Circuit’s view, the
13   power cut off by section 105(b) is the power to appoint a receiver for the entire bankruptcy
14   estate in lieu of a bankruptcy trustee. The Seventh Circuit allowed that section 105(b)
15   might also prohibit the appointment of a receiver for a bankrupt’s main asset, but only if the
16   trustee opposed the appointment. Because neither of these situations was present in the
17   case, the Seventh Circuit affirmed the order appointing a receiver. What this Court finds
18   especially noteworthy about Memorial Estates is that the decision fails to cite any authority
19   supporting its conclusion that section 105(b) does not prohibit the appointment of a
20   receiver for less than the entirety of the bankruptcy estate’s assets as long as the trustee
21   does not oppose such appointment. This conclusion does not appear to square with the
22   plain language of section 105(b) or, as will be seen later, its legislative history.
23          Memorial Estates was followed by Craig v. McCarty Ranch Trust (In re Cassidy
24   Land & Cattle Co.), 836 F.2d 1130 (8th Cir. 1988). In Cassidy, the United States Court of
25   Appeals for the Eighth Circuit (the “Eighth Circuit”) agreed with the Seventh Circuit that
26   section 105(b) prohibits only the appointment of a receiver for the estate in lieu of a
27   trustee, not an appointment of a receiver where the trustee requests the appointment.
28   //




                                                    -4-
     Case 8:17-ap-01119-MW        Doc 80 Filed 10/31/19 Entered 10/31/19 12:06:48           Desc
                                   Main Document Page 5 of 8



1    The Eighth Circuit cited no authority for this conclusion other than Memorial Estates. Id. at
2    1133.
3            Other courts have appointed receivers in bankruptcy cases, following Memorial
4    Estates and Cassidy, and sometimes make a distinction between the appointment of a
5    receiver in a main bankruptcy case and the appointment of a receiver in an adversary
6    proceeding within a main bankruptcy case. See, e.g., Balakian v. Balakian, Case No. CV-
7    F-07-1011 OWW, 2008 U.S. Dist. LEXIS 121067 (E.D. Cal., July 8, 2008), decision
8    modified on rehearing, 2008 U.S. Dist. LEXIS 80351 (E.D. Cal., Oct. 10, 2008); Dye v.
9    Taxe (In re Kellogg-Taxe), No. 2:12-bk-51208-RN, 2014 Bankr. LEXIS 1213 (Bankr. C.D.
10   Cal., March 28, 2014); Movitz v. Fiesta Invs., LLC (In re Ehmann), 319 B.R. 200, 206-07
11   n.10 (Bankr. D. Ariz. 2005); Schlein v. Golub (In re Schlein), 178 B.R. 82, 85-86 (Bankr.
12   E.D. Pa. 1995).
13           Collier on Bankruptcy states that section 105(b) “only prohibits appointment of a
14   receiver in a case under title 11. It does not prohibit the appointment of a receiver in a
15   related adversary proceeding if otherwise authorized and appropriate,” citing for this
16   purpose only Memorial Estates and Cassidy. 2 Collier on Bankruptcy ¶ 105.06 at 105-90
17   (16th edition 2019).
18
19                                              Analysis
20           An adversary proceeding is a lawsuit that, necessarily, is filed within or is removed
21   to a bankruptcy case and is governed by Part VII of the Federal Rule of Bankruptcy
22   Procedures. See, e.g., In re Ballard, 502 B.R. 311, 320 (Bankr. S.D. Ohio 2013).
23   Adversary proceedings are subactions raised within a bankruptcy case. Wiley v. Paul
24   Mason & Assocs.(In re Wiley), 237 B.R. 677, 685 (Bankr. N.D. Ill. 1999).
25           Additionally, various provisions of the Federal Rules of Bankruptcy Procedure
26   support the notion that bankruptcy cases and related adversary proceedings are “joined at
27   the hip,” as the saying goes, and that a general reference to a “a case under this title” in
28   section 105(b) would include all adversary proceedings related to such case. For




                                                   -5-
     Case 8:17-ap-01119-MW        Doc 80 Filed 10/31/19 Entered 10/31/19 12:06:48              Desc
                                   Main Document Page 6 of 8



1    example, Bankruptcy Rule 4004(a) provides in relevant part that “In a chapter 7 case, a
2    complaint . . . objecting to the debtor’s discharge shall be filed no later than 60 days after
3    the first date set for the meeting of creditors under § 341(a)” (bold-faced type added).
4    Bankruptcy Rule 4007 allows a bankruptcy case to be reopened for the purpose of filing a
5    complaint seeking a determination that a specific debt is or is not excepted from discharge
6    (implying that such an adversary proceeding cannot be entertained by a bankruptcy court
7    unless the main bankruptcy case is reopened).
8           11 U.S.C. § 324(b) provides that whenever a court removes a trustee for cause,
9    “such trustee . . . shall thereby be removed in all other cases under this title in which such
10   trustee . . . is then serving . . . .” It cannot be plausibly contended that “all other cases
11   under this title” excludes adversary proceedings and that a removed trustee could continue
12   to serve as trustee in adversary proceedings attached to such cases. Quite obviously, “all
13   other cases under this title” includes all of the adversary proceedings attached to those
14   cases in this context.
15          These considerations strongly suggest that the reference in 11 U.S.C. § 105(b) to a
16   “case under this title” also sweeps in all adversary proceedings related to that case. If this
17   interpretation is correct, then the plain meaning rule applies and would compel the
18   conclusion that this Court is prohibited from appointing a receiver. The starting point in
19   discerning Congressional intent is the existing statutory text. When the statute’s language
20   is plain, the sole function of the courts is to enforce it according to its terms. Lamie v.
21   United States Trustee, 540 U.S. 526, 534 (2004) (Kennedy, J.); Caminetti v. United States,
22   242 U.S. 470, 452-53 (1917). If the plain meaning rule applies here, there is no reason to
23   think that notwithstanding the statutory prohibition a bankruptcy court could appoint a
24   receiver for less than all the bankruptcy estate’s assets or that somehow the fact that the
25   bankruptcy trustee is in favor of a receiver’s appointment gives the bankruptcy court a valid
26   basis for ignoring the statute’s plain dictate.
27          Still, there remains a possibility that “a case under this title” is ambiguous as to
28   whether this includes adversary proceedings. Because of that possibility, the Court turns




                                                       -6-
     Case 8:17-ap-01119-MW        Doc 80 Filed 10/31/19 Entered 10/31/19 12:06:48           Desc
                                   Main Document Page 7 of 8



1    to the legislative history of section 105(b), which is remarkably brief. Senate Report 95-
2    989 (95th Cong, 2nd Sess., 1978) states as follows: “ . . . the bankruptcy judge is prohibited
3    from appointing a receiver in a case under title 11 under any circumstances. The
4    bankruptcy court has ample provision for the appointment of a trustee when needed.
5    Appointment of a receiver would simply circumvent the established procedures” (italics
6    added).
7           The “under any circumstances” language of the legislative history quoted above
8    makes it very unlikely a bankruptcy court would be acting within the bounds of the law if it
9    were to appoint a receiver for less than the entirety of a bankruptcy estate (suggested to
10   be proper and appropriate in Memorial Estates) or to appoint a receiver because the
11   bankruptcy trustee favors such appointment (suggested to be proper and appropriate in
12   Memorial Estates where less than the entirety of the estate would be placed in
13   receivership).
14          Bankruptcy trustees and receivers have very different roles, duties and loyalties. A
15   bankruptcy trustee is the representative of the estate. 11 U.S.C. § 323(a). A receiver, on
16   the other hand, is appointed by the court as a representative of the court to manage,
17   control and deal with the property that is the subject matter of a controversy. 4 Pomeroy’s
18   Equity Jurisprudence § 1330. A trustee’s duties are spelled out in great detail in 11 U.S.C.
19   § 704. There is no reason to believe a receiver would have such duties unless the court
20   expressly imposed them, and even then they would be imposed not pursuant to section
21   704 but instead pursuant to the court’s appointment order. A trustee has fiduciary duties
22   running to the creditor body and, if the estate is solvent, the debtor. A receiver’s fiduciary
23   duties run to the court.
24          Because of these very different, roles, duties and loyalties, the appointment of a
25   receiver in an adversary proceeding would indeed “circumvent established procedures”
26   within the meaning of Senate Report 95-989. This is a strong reason why a bankruptcy
27   court has no authority to appoint a receiver in an adversary proceeding.
28   //




                                                   -7-
     Case 8:17-ap-01119-MW         Doc 80 Filed 10/31/19 Entered 10/31/19 12:06:48          Desc
                                    Main Document Page 8 of 8



1           Here, the Trustee asks the Court to appoint a receiver for property that the Trustee
2    alleges to be property of the bankruptcy estate under 11 U.S.C. § 541(a)(2) because of
3    concerns such property is being dissipated. The Trustee’s remedies at law in this situation
4    would include, at a minimum, turnover under 11 U.S.C. § 542. Equitable remedies other
5    than receivership may be available as well, but only if such equitable remedies are
6    consistent with the Bankruptcy Code and Rules. 11 U.S.C. § 105 does not allow a
7    bankruptcy court to override explicit mandates of other sections of the Bankruptcy Code.
8    Law v. Siegel, 571 U.S. 415, 420-21 (2014). The equitable powers of a bankruptcy court
9    can only be exercised within the confines of the Bankruptcy Code. Id. at 421. In any
10   event, equity follows the law. Rees v. City of Watertown, 86 U.S. 107, 122 (1874) (“A court
11   of equity cannot . . . create a remedy in violation of law . . .”). Because section 105(b)
12   precludes this Court from appointing a receiver, the Court may not exercise its equitable
13   powers to override section 105(b) to appoint a receiver.
14          The Motion is denied with prejudice.
15
            IT IS SO ORDERED.
16
                                                   ###
17
18
19
20
21
22
23
24
          Date: October 31, 2019
25
26
27
28




                                                   -8-
